Citation Nr: 0631732	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  05-11 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to increased rating for post operative residuals 
of a laminectomy and discectomy, L5-S1, currently evaluated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1995 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in seeking an increased rating for post 
operative residuals  of a laminectomy and discectomy, L5-S1, 
which is currently rated as 10 percent disabling.

The most recent medical records associated with the file 
indicate the veteran underwent a compensation and pension 
examination at the Palo Alto VA Medical Center in May 2005.  
An August 2005 addendum is attached to the examination 
records.  

In a letter dated in January 2006, the veteran requested 
that additional medical evidence be considered in review of 
her claim.  She reported that earlier that month she went to 
the Palo Alto VA emergency room for treatment because of 
severe and prolonged back pain.  As these records are not 
currently before the Board, further development is in order.  
38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain and associate 
with the record all of the veteran's 
treatment records from the Palo Alto VA 
Medical Center from January 2006 and 
any other pertinent period that have 
not already been associated with the 
claims file.  If these or any other 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims 
file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must 
be prepared and added to the claims 
folder.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is 
returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until she 
is notified by the RO.  The veteran has the right to submit 
additional evidence and arguments on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


